PER CURIAM.
Joshua Thigpen appeals his involuntary commitment pursuant to section 394.467, Florida Statutes (1999). We reverse.
The State failed to prove by clear and convincing evidence that appellant posed a “real and present threat of substantial harm to his ... well-being” or that “[tjhere is a substantial likelihood that in the near future [appellant] will inflict serious bodily harm on himself or herself or another person, as evidenced by recent behavior causing, attempting, or threatening such harm.” Sec. 394.467(l)(a)2, Fla. Stat. (1999). Accordingly, for the same reasons expressed in Lyon v. State, 724 So.2d 1241 (Fla. 1st DCA 1999), we REVERSE.
MINER, WEBSTER and LAWRENCE, JJ„ CONCUR.